
	

113 HR 4060 IH: Systemic Risk Designation Improvement Act of 2014
U.S. House of Representatives
2014-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4060
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2014
			Mr. Luetkemeyer (for himself, Mr. Bachus, Mr. Stivers, Mr. David Scott of Georgia, Mr. Murphy of Florida, and Ms. Sewell of Alabama) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To amend the Dodd-Frank Wall Street Reform and Consumer Protection Act to specify when bank holding
			 companies may be subject to certain enhanced supervision, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the Systemic Risk Designation Improvement Act of 2014.
		2.Table of contentsThe table of contents for the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C.
			 5301 et seq.) is amended by striking the item relating to section 113 and
			 inserting the following:
			
				
					Sec. 113. Authority to require enhanced supervision and regulation of certain nonbank financial
			 companies and certain bank holding companies..
		3.Revisions to council authority
			(a)Purposes and dutiesSection 112 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5322) is
			 amended in subsection (a)(2)(I) by inserting before the semicolon , which have been the subject of a final determination under section 113.
			(b)Bank holding company designationSection 113 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5323) is
			 amended—
				(1)by amending the heading for such section to read as follows: Authority to require enhanced supervision and regulation of certain nonbank financial companies and
			 certain bank holding companies;
				(2)by redesignating subsections (c), (d), (e), (f), (g), (h), and (i) as subsections (d), (e), (f),
			 (g), (h), (i), and (j), respectively;
				(3)by inserting after subsection (b) the following:
					
						(c)Bank holding companies subject to enhanced supervision and prudential standards under section 165
							(1)DeterminationThe Council, on a nondelegable basis and by a vote of not fewer than 2⁄3 of the voting members then serving, including an affirmative vote by the Chairperson, may
			 determine that a bank holding company shall be subject to enhanced
			 supervision and prudential standards by the Board of Governors, in
			 accordance with section 165, if the Council determines, based on the
			 considerations in paragraph (2), that material financial distress at the
			 bank holding company, or the nature, scope, size, scale, concentration,
			 interconnectedness, or mix of the activities of the bank holding company,
			 could pose a threat to the financial stability of the United States.
							(2)ConsiderationsIn making a determination under paragraph (1), the Council shall use the indicator-based
			 measurement approach established by the Basel Committee on Banking
			 Supervision to determine systemic importance, which considers—
								(A)the size of the bank holding company;
								(B)the interconnectedness of the bank holding company;
								(C)the extent of readily available substitutes or financial institution infrastructure for the
			 services of the bank holding company;
								(D)the global cross-jurisdictional activity of the bank holding company; and
								(E)the complexity of the bank holding company.
								(3)Exemption for certain bank holding companiesThis subsection shall not apply to a bank holding company with total consolidated assets of
			 $50,000,000,000 or less.
							;
				(4)in subsection (d), as so redesignated—
					(A)in paragraph (1)(A), by striking subsection (a)(2) or (b)(2) and inserting subsection (a)(2), (b)(2), or (c)(2); and
					(B)in paragraph (4), by striking Subsections (d) through (h) and inserting Subsections (e) through (i);
					(5)in subsections (e), (f), (g), (h), (i), and (j)—
					(A)by striking subsections (a) and (b) each place such term appears and inserting subsections (a), (b), and (c); and
					(B)by striking nonbank financial company each place such term appears and inserting bank holding company for which there has been a determination under subsection (c) or nonbank
			 financial company;
					(6)in subsection (g), as so redesignated, by striking subsection (e) and inserting subsection (f);
				(7)in subsection (h), as so redesignated, by striking subsection (a), (b), or (c) and inserting subsection (a), (b), (c), or (d); and
				(8)in subsection (i), as so redesignated, by striking subsection (d)(2), (e)(3), or (f)(5) and inserting subsection (e)(2), (f)(3), or (g)(5).
				(c)Enhanced supervisionSection 115 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5325) is
			 amended—
				(1)in subsection (a)(1), by striking large, interconnected bank holding companies and inserting bank holding companies which have been the subject of a final determination under section 113;
				(2)in subsection (a)(2)—
					(A)in subparagraph (A), by striking or at the end;
					(B)by striking the Council may and all that follows through differentiate and inserting the Council may differentiate; and
					(C)by striking subparagraph (B); and
					(3)in subsection (b)(3), by striking subsections (a) and (b) of section 113 each place such term appears and inserting subsections (a), (b), and (c) of section 113.
				(d)ReportsSection 116(a) of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5326(a))
			 is amended by striking with total consolidated assets of $50,000,000,000 or greater and inserting which has been the subject of a final determination under section 113.
			(e)MitigationSection 121 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5331) is
			 amended—
				(1)in subsection (a), by striking with total consolidated assets of $50,000,000,000 or more and inserting which has been the subject of a final determination under section 113; and
				(2)in subsection (c), by striking subsection (a) or (b) of section 113 and inserting subsection (a), (b), or (c) of section 113.
				(f)Office of financial researchSection 155 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5345) is
			 amended in subsection (d) by striking with total consolidated assets of 50,000,000,000 or greater and inserting which have been the subject of a final determination under section 113.
			4.Revisions to Board authority
			(a)AcquisitionsSection 163 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5363) is
			 amended by striking with total consolidated assets equal to or greater than $50,000,000,000 each place such term appears and inserting which has been the subject of a final determination under section 113.
			(b)Management interlocksSection 164 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5364) is
			 amended by striking with total consolidated assets equal to or greater than $50,000,000,000 and inserting which has been the subject of a final determination under section 113.
			(c)Enhanced supervision and prudential standardsSection 165 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5365) is
			 amended—
				(1)in subsection (a), by striking with total consolidated assets equal to or greater than $50,000,000,000 and inserting which have been the subject of a final determination under section 113;
				(2)in subsection (a)(2)—
					(A)by striking (A) In general.—; and
					(B)by striking subparagraph (B);
					(3)by striking subsections (a) and (b) of section 113 each place such term appears and inserting subsections (a), (b), and (c) of section 113; and
				(4)in subsection (j), by striking with total consolidated assets equal to or greater than $50,000,000,000 and inserting which has been the subject of a final determination under section 113.
				(d)Conforming AmendmentThe second subsection (s) (relating to Assessments, Fees, and Other Charges for Certain Companies) of section 11 of the Federal Reserve Act (12 U.S.C. 248) is amended—
				(1)by redesignating such subsection as subsection (t); and
				(2)in paragraph (2)—
					(A)in subparagraph (A), by striking having total consolidated assets of $50,000,000,000 or more; and inserting which have been the subject of a final determination under section 113 of the Dodd-Frank Wall
			 Street Reform and Consumer Protection Act; and;
					(B)by striking subparagraph (B); and
					(C)by redesignating subparagraph (C) as subparagraph (B).
					5.Effective date
			(a)In generalSubject to subsection (b), the amendments made by this Act shall take effect one year after the
			 date of enactment of this Act.
			(b)Presumption of DeterminationNotwithstanding subsection (a), with respect to a bank holding company that has been identified by
			 the Financial Stability Board as a Global Systemically Important Financial
			 Institution, the Financial Stability Oversight Council may, upon enactment
			 of this Act, begin proceedings for a determination under section 113(c) of
			 the Dodd-Frank Wall Street Reform and Consumer Protection Act, as added by
			 section 3(b)(3), but the Council may not make a final determination under
			 such section 113(c) with respect to a bank holding company before the
			 effective date described under subsection (a).
			
